Title: To Alexander Hamilton from John Heth, 17 September 1799
From: Heth, John
To: Hamilton, Alexander


          
            Sir
            Trenton September 17th. 1799
          
          in complyance with the orders of the secretary of war to the officers of the Brigade in which I have the Honor to serve, who are absent from their Commands to report to you—
          I have to inform you of my being at this place since I had the pleasure of seeing you in New York, where I shall wait your orders, if the public Service should require my returning immediately to duty, I will with pleasure, tho I have business of a private nature and of importance to me in Virginia, and the hope of reestablishing my health which has been much impair’d by Sickness on the mississipi, and the verry great expence of my passage from Orleans and since my landing a part of which time I was on duty, induce me to request the indulgence of a furlough for eight or Ten Months, which I am persuaded you will readily grant if it can be done without injury to the service
          I have the Honor Sir to be with Perfect respect your Hble Servant
          
            Jo. W. Heth. Captain
            3d. U.S. Regt.
          
        